Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
Debido a la naturaleza misma de la función que realizan los tribunales de justicia, las decisiones que éstos emiten de ordinario resultan ser del agrado de una de las partes y del desagrado de la otra. Ello no se puede evitar ya que, dado el carácter adversativo de los procedimientos judiciales, una de las dos partes envueltas en el litigio resulta victoriosa sobre la otra.
Nos encontramos, sin embargo, ante una situación bien particular. Las decisiones que se emiten en casos como el presente afectan no sólo a las partes demandantes y deman-dadas que directamente están envueltas en los mismos, sino que también a la ciudadanía en general. Es por ello que esta clase de casos suelen calificarse como de “interés público”.
Dicha situación garantiza que la decisión que emitamos en el presente caso, sea ésta cual fuere, será objeto de ala-banzas por ciertos sectores de nuestra sociedad y de críticas por otros. Ello, sin embargo, no puede tener el efecto de con-fundirnos en cuanto a la posición y función de los integrantes de este Tribunal dentro del sistema democrático de gobierno en que laboramos, la cual consiste en tratar de hacer la me-jor justicia de la que los seres humanos son capaces me-diante la interpretación objetiva, serena y jurídicamente co-rrecta de la Constitución, y las leyes, del Estado Libre Aso-ciado de Puerto Rico. No debe perderse de vista que este Tribunal, no obstante tener que ser sumamente consciente de las realidades y adelantos del mundo que lo rodea, no actúa dentro de los parámetros de un concurso de populari-dad y simpatía.
El asunto ante nuestra consideración parece ser alta-mente complicado; no lo es. Llana y sencillamente debemos resolver si una ley aprobada por nuestra Asamblea Legisla-*751tiva, la cual reglamenta o afecta unos intereses de natura-leza económico-social, es o no constitucional; ello a la luz de unos criterios sabiamente establecidos por una abundante y jurídicamente correcta jurisprudencia.
Somos del criterio que, dentro de nuestro sistema demo-crático de gobierno, no es prerrogativa de este Tribunal de-terminar la constitucionalidad de una ley exclusivamente a base de criterios de conveniencia o de actualidad y signifi-cado dentro de un contexto histórico determinado. Si una ley en particular, constitucionalmente válida en todos sus as-pectos, llega a resultar obsoleta o anacrónica por el mero pasar de los años, no es función de este Tribunal el derogarla mediante una forzada interpretación de nuestro derecho. No podemos pasar por alto lo preceptuado por el Art. 5 de nuestro Código Civil, 31 L.P.R.A. sec. 5, a los efectos de que las “leyes sólo se derogan por otras leyes posteriores; y no prevalecerá contra su observancia el desuso, la costumbre, o la práctica en contrario”. (Énfasis suplido.)
La derogación de leyes, por éstas resultar obsoletas, es función exclusiva de la Asamblea Legislativa de Puerto Rico. Dicho cuerpo es el que cuenta con los recursos y mecanismos adecuados y necesarios para llevar a cabo una evaluación ra-zonable de dicha situación. No estamos autorizados por la Constitución, ni estamos capacitados, para realizar esa fun-ción, la cual, repetimos, es una puramente legislativa.
I
Tradicionalmente se ha reconocido —tanto en la jurisdic-ción federal como en la nuestra— que no existe prohibición constitucional alguna que impida al Poder Legislativo apro-bar legislación que tenga el efecto de establecer “clasifica-ciones”, esto es, diferencias según las cuales se pueda tratar a un grupo de personas de un modo diferente al que se trata a otras. De hecho, la historia referente a la cláusula constitu-cional sobre la igual protección de las leyes es una de desi-*752gualdad. La función judicial en esta clase de situaciones se limita a determinar si la clasificación legislativa estable-cida es constitucionalmente permisible. A esos efectos, los tribunales federales han elaborado tres criterios o escruti-nios, a saber: el mínimo o tradicional, el estricto y el interme-dio. Por nuestra parte, como es sabido, hemos adoptado y aplicado únicamente los dos primeros.
La correcta aplicación de los principios o normas juris-prudenciales que tradicionalmente se han utilizado y apli-cado en casos como el presente en nuestra jurisdicción(1) —precedentes que venimos obligados a respetar so pena de trastocar todo nuestro sistema de análisis constitucional en esta clase de situaciones— arroja el resultado incuestiona-ble de que la ley aquí en controversia, la llamada Ley de Cierre, es constitucional. El poder del Estado para válida-mente reglamentar esta situación ha sido reconocido por el Tribunal, en forma unánime, en tres ocasiones distintas, la primera de ellas hace más de setenta años. Véanse: El Pueblo v. García & García, 22 D.P.R. 817 (1915); García v. Municipio de Humacao, 57 D.P.R. 532 (1940); Grand Union Co. v. Giménez Muñoz, Srio. de Justicia, Sentencia de fecha 30 de junio de 1982. No hay. duda que el resultado de dichas decisiones ha afectado adversamente, y de manera directa, a unos poderosos intereses económicos. Debido a ello, y dada la nueva configuración del Tribunal, no sorprende que se haya intentado, una vez más, lograr la erradicación de la Ley de Cierre por la vía judicial, al obviamente no haber tenido éxito las gestiones a esos efectos en la Asamblea Legislativa de Puerto Rico.
Un somero examen de las disposiciones de la Ley de Cie-rre revela que la misma establece una clasificación de natu-*753raleza económico-social. En vista de ello, no hay que exten-derse mucho para poder concluir correctamente que la cons-titucionalidad de esta clase de leyes se tiene que determinar a base del llamado “escrutinio tradicional o mínimo”. S.H. Bice, Standards of Judicial Review Under the Equal Protection and Due Process Clauses, 50 S. Cal. L. Rev. 689 (1977); G. Gunther, Individual Rights in Constitutional Law, Cases and Materials, 3ra ed., Nueva York, Ed. Foundation Press, 1981. Al así reafirmarlo, en Vélez v. Srio. de Justicia, 115 D.P.R. 533, 538 (1984), expresamos que al amparo de dicho escrutinio
... una clasificación legislativa no debe ser declarada inválida a menos que sea claramente arbitraria y no pueda estable-cerse nexo racional alguno entre la misma y un interés legí-timo del Estado. Bajo este criterio se ha resuelto que es cons-titucional una ley siempre que pueda concebirse razonable-mente una situación de hechos que justifique la clasificación, teniendo el peso de la prueba aquel que alega la inconstitucio-nalidad de la legislación en controversia. (Énfasis suplido.)
Resulta obvio que la Ley de Cierre, a la luz de este escru-tinio, es constitucional. Dicha ley obedece a un interés válido y legítimo del Estado de proveer un día uniforme de des-canso que promueva, entre otras cosas, el acercamiento a Dios, la unidad familiar y la salud del trabajador.
hH h-i
La opinión disidente infructuosamente intenta sostener que en esta situación en particular es de aplicación el lla-mado “escrutinio intermedio”. Como es de todos conocido, dicho escrutinio surgió en la jurisdicción federal ante la ne-cesidad de proveer un método adecuado para proteger unos intereses importantes no cubiertos expresamente por la Constitución federal. Aun cuando la Corte Suprema de Es-tados Unidos nunca ha provisto una explicación coherente de las características que promueven el uso del escrutinio inter-*754medio, L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1614, en sus decisiones dicho Tribunal lo ha utilizado repetidamente en casos de clasificaciones por razón de sexo, origen, naci-miento y otras que tienen que ver con características que, aparte de estar fuera del control del individuo, no guardan relación alguna con la habilidad individual para participar en o contribuir a la sociedad. Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985).
A la luz de lo antes expuesto, resulta meridianamente claro el porqué el “escrutinio intermedio” nunca ha sido utili-zado por este Tribunal. Clara y sencillamente no ha habido necesidad de ello en nuestra jurisdicción. Los “intereses” que se pretenden proteger en la jurisdicción federal por me-dio de la utilización del “escrutinio intermedio” gozan en Puerto Rico de rango constitucional y categoría de derechos fundamentales. En consecuencia, en situaciones en que los referidos derechos se ven afectados por alguna ley en particular, el criterio que se utiliza en nuestra jurisdicción es el “escrutinio estricto”. Vélez v. Srio. de Justicia, ante, pág. 538 n. 2; Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972).
HH
La posición que asume la opinión disidente emitida re-sulta ser una jurídicamente errónea y peligrosa. En la misma se acepta —realmente no queda otra alternativa— que en lo referente al alegado menoscabo de los intereses de los dueños de los establecimientos comerciales demandantes el escrutinio a utilizarse lo es necesariamente el “mínimo o tradicional”: Se acepta, en adición, que distinto a la situación contemplada en el caso de Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985) —donde se intentaba privar totalmente al demandante de ejercer su profesión de jinete— en el pre-*755sente caso meramente se trata de la reglamentación de unas horas de trabajo de los empleados de dichos estableci-mientos comerciales. Como consecuencia de ello, se ven los Señores Jueces disidentes obligados a aceptar que el “in-terés” de los empleados que se ve afectado por la Ley de Cierre no es uno “fundamental”.
Se sostiene, sin embargo, que la reglamentación por parte del Gobierno de las condiciones de trabajo de estos empleados afecta un “interés importante relacionado con el trabajo, como son las horas y los salarios”. (Énfasis su-plido.) Opinión disidente, pág. 797. A base de ello, se intenta importar de la jurisdicción federal la utilización del “escruti-nio intermedio”.
Ello es totalmente erróneo. Como expresáramos ante-riormente, el “escrutinio intermedio” ha sido y es utilizado en la jurisdicción federal con el propósito de proteger unos intereses importantes —casos de clasificaciones por razón de sexo, origen y nacimiento— que no están cubiertos expresa-mente en la Constitución federal. Nos parece a nosotros que la reglamentación de horarios de trabajo que resulta en la mera merma de unos ingresos de unas personas no se equi-para a clasificaciones por razón de sexo, origen y nacimiento; esto es, esta situación si bien tiene importancia, no goza de la jerarquía de los intereses que se han intentado proteger en la jurisdicción federal por medio de la utilización del escruti-nio intermedio, intereses que, como hemos dicho, gozan en nuestra jurisdicción de la categoría de “derechos fundamen-tales”.
La posición que asume la minoría es, en adición, una alta-mente peligrosa. A nuestra manera de ver las cosas, adoptar la posición de la minoría tendría la consecuencia nefasta de obstaculizar la acción gubernamental referente a la regla-mentación de realidades de naturaleza económica y social en Puerto Rico, por cuanto causaría que cualquier legislación o clasificación relacionada con horas y condiciones de trabajo *756que pueda resultar en la merma de salarios y beneficios de los trabajadores tendría que ser sometida a un escrutinio más severo, lo que podría causar la paralización total de nuestro sistema económico.
Ello es así por cuanto, en primer lugar, bajo el criterio del escrutinio intermedio la legislación impugnada no goza de la presunción de constitucionalidad y, en segundo lugar, el Estado viene en la obligación de probar la existencia de un interés público importante y de demostrar una relación sus-tancial entre el propósito legislativo —el cual tiene que ser expreso— y la ley en controversia. J.E. Nowak, R.D. Rotunda y J.N. Young, Constitutional Law, 2da ed., Minnesota, West Publishing Co., 1983, pág. 593. Dicha situación, repetimos, tendría el efecto de hacer sumamente difícil, si no im-posible, la función legislativa en este campo. De hecho, no habría razón válida alguna para no aplicar el escrutinio in-termedio a otras leyes vigentes que reglamentan horas y sa-larios y condiciones de trabajo. Entendemos que la aplica-ción del referido escrutinio de inmediato arrojaría dudas so-bre la constitucionalidad, entre otras, de leyes tales como la Ley de Salario Mínimo de Puerto Rico, Ley Núm. 8 de 5 de abril de 1941 (29 L.P.R.A. sec. 245 et seq.), y la Ley sobre Horas y Días de Trabajo, Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. secs. 271-288).
Somos del criterio que los Señores Jueces disidentes, en su afán incomprensible de declarar inconstitucional la Ley de Cierre, realmente no se han percatado de las consecuen-cias desastrosas que tendría para Puerto Rico la posición que sostienen.
IV
Resulta, cuando menos, curioso el intento de los Señores Jueces disidentes de “amedrentarnos” al considerar ellos necesario “advertirnos” que al negarnos a adoptar el “escru-tinio intermedio” nos hemos situado en un posible curso de *757colisión con los tribunales federales por cuanto en dicha ju-risdicción sí se utiliza dicho escrutinio. Aparte del hecho —ya explicado a la saciedad— de que en las situaciones en que los tribunales federales utilizan el escrutinio intermedio en esta jurisdicción se utiliza el “estricto”, debe señalarse el hecho de que en la única ocasión en que el Tribunal Supremo de Estados Unidos se ha expresado sobre la constitu-cionalidad de un estatuto similar a nuestra Ley de Cierre, el Supremo federal utilizó —al igual que nosotros— el “escruti-nio mínimo”, por cuanto correctamente entendió que los de-rechos afectados por la ley en controversia eran de “natura-leza económica”. McGowan v. Maryland, 366 U.S. 420 (1961).
Estamos seguros que la posición sensata y jurídicamente correcta que asumiera el Tribunal Supremo federal en el ci-tado caso de McGowan v. Maryland, ante, hace más de vein-ticinco años —precedente obligatorio para los tribunales fe-derales de menor jerarquía— será reafirmada por dicho Alto Foro de enfrentarse nuevamente a una situación similar.
Cabe un último comentario en torno a las desacertadas expresiones contenidas en la opinión disidente, referente las mismas a la naturaleza de la división en la votación de los miembros de este Tribunal en el presente caso. La distinción que se intenta hacer es completamente improcedente y ca-rece de todo fundamento jurídico válido. Pretende estable-cerse una diferencia a base de los conceptos de “meramente dividido” e “igualmente dividido”. No existe razón jurídica válida alguna para esa distinción. La doctrina establecida por este Tribunal, siguiendo el precepto constitucional del Art. Y, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, es a los efec-tos de que, para declarar una ley inconstitucional, hará falta el voto mayoritario del número total de sus miembros. Esto es, en caso de un empate a nivel de este Tribunal, el decreto de inconstitucionalidad de una ley por parte de un tribunal *758inferior no puede prevalecer. Aparte del hecho de que la juri-dicidad del planteamiento esgrimido en la opinión disidente es, repetimos, altamente cuestionable, por lo que resulta ver-daderamente penoso que dicho argumento se perpetúe en las Decisiones de Puerto Rico; el mismo puede causar confusión y una percepción errónea del Derecho aun entre los miem-bros de la profesión legal; ello constituye un intento fallido y, hasta cierto punto, lastimoso de responsabilizar a otros por las fallas y el fracaso en persuadir y obtener una mayoría para la posición minoritaria errónea que sostienen.
Por las razones antes expresadas es que concurro con el resultado a que se llega en la sentencia mayoritaria emitida, la cual sostiene la constitucionalidad de la Ley de Cierre.
—O—

(1) Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); León Rosario v. Torres, 109 D.P.R. 804 (1980); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).